 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K. NAIR, et al.,                    CASE NO. C19-1296 MJP

11                                 Plaintiffs,               NOTICE OF PENDING
                                                             DISMISSAL OF UNSERVED
12                 v.                                        DEFENDANTS AND OF
                                                             REQUIREMENT OF
13          CHANNA COPELAND, et al.,                         COMPLIANCE WITH LCR 10(F)

14                                 Defendants.

15

16          FRCP 4(m) states:

17          If a defendant is not served within 90 days after the complaint is filed, the
            court – on motion or on its own after notice to the plaintiff – must dismiss
18          the action without prejudice against that defendant or order the service be
            made within a specified time.
19

20          The complaint in the above-entitled matter was filed on August 19, 2019. Dkt. No. 4.

21   Since that date, affidavits of service of summons and complaints have been filed regarding three

22   defendants: Dr. Andrew Hahn, Channa Copeland, and Harborview Medical Center. See Dkt.

23   Nos. 13, 14, and 15.

24

     NOTICE OF PENDING DISMISSAL OF UNSERVED DEFENDANTS AND OF REQUIREMENT OF
     COMPLIANCE WITH LCR 10(F) - 1
 1          Even excluding the nine days during which this matter was dismissed (a decision which

 2   was later reconsidered, leading to the reinstatement of the action; see Dkt. No. 29), more than 90

 3   days have elapsed since the filing of the complaint, and the following Defendants remained

 4   unserved:

 5      1. John Does 1-2

 6      2. Randy Wilson

 7      3. The City of Snoqualmie

 8      4. Molina Healthcare, Inc.

 9          Plaintiffs are hereby placed on notice that, if proof of service on the remaining

10   Defendants is not filed by December 20, 2019, the Court, in conformity with the dictates of

11   FRCP 4(m), will order the dismissal without prejudice of those Defendants.

12          On November 14, 2019, the Court issued an order regarding a motion for attorneys’ fees

13   and costs, and mailed that order to the Plaintiffs at the address provided by them for that purpose.

14   Dkt. No. 33. On November 27 and December 3, 2019, the mail addressed to Rajakumari

15   Susheelkumar and Jayakrishnan K. Nair was returned as “undeliverable” – “Unclaimed/Unable

16   to Forward.” Dkt. Nos. 34 and 35.

17          LCR 10(f) states:

18          Any attorney representing any party or any party not represented by an
            attorney must file a notice with the court of any change in address, telephone
19          number or e-mail address. Such notice must be received by the Clerk's Office
            within ten days of the change. All subsequent pleadings, motions or other
20          filings shall reflect the new address and telephone number. The address and
            telephone number of the party or its attorney, noted on the first pleadings,
21          motions or other filings or as changed by individual notice, shall be
            conclusively taken as the last known address and telephone number of said
22          party or attorney.

23

24

     NOTICE OF PENDING DISMISSAL OF UNSERVED DEFENDANTS AND OF REQUIREMENT OF
     COMPLIANCE WITH LCR 10(F) - 2
 1   Plaintiffs (representing themselves pro se) are in violation of that rule. They are required to advise

 2   the Court of any changes in address forthwith. Failure to update the Court on current address and

 3   telephone number will result in sanctions, up to and including dismissal of the remainder of their

 4   matter.

 5

 6             The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

 7             Dated: December 11, 2019.

 8

 9
                                              A
                                              Marsha J. Pechman
                                              United States Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     NOTICE OF PENDING DISMISSAL OF UNSERVED DEFENDANTS AND OF REQUIREMENT OF
     COMPLIANCE WITH LCR 10(F) - 3
